*290OPINION
By STEVENS, J.
The record herein discloses that the address of E. F. Emmons was readily available, that it was obtainable from the city directory, and that said Emmons had been a resident of the city of Akron for more than 13 years. No excuse for failure ro mail a notice to him is given, nor is it attempted to be shown that his address was not known.
It is our conclusion that, inasmuch as said V. D. and E. F. Emmons were joint owners of undivided interests in the property sought to be assessed, the notice given was not a compliance with the mandatory provisions of §6602-2, GC, and that, by reason thereof, the attempted assessment against the property in which they had the title at the time of the mailing of said notice, to-wit, June 20, 1928, was void.
We accordingly hold that, as to lots 15, 16, 21, 22, 23, 24, 25, 27, 33, 34, 35, and 37 to 54, inclusive, and also as'to lots 11, 29 and 32, plaintiffs are entitled to an injunction as prayed for, restraining the collection .of said assessment against said lots.
As to lots 3, 4, 5, 8, 9, 10, 13, 14, 18, 28, 30 and 31, plaintiffs are not entitled to injunctive relief, as prayed for in said petition.
Decree accordingly.
WASHBURN, PJ, and FUNK, J, concur in judgment.